

115 HR 7252 IH: Fair And Inclusive Redistricting Map Act
U.S. House of Representatives
2018-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7252IN THE HOUSE OF REPRESENTATIVESDecember 11, 2018Mr. McNerney introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Attorney General to enter into an agreement with the National Academies to conduct a
			 study to develop guidelines, best practices, and examples for
			 congressional redistricting.
	
 1.Short titleThis Act may be cited as the Fair And Inclusive Redistricting Map Act or the FAIR Map Act. 2.Congressional District Map Study (a)In GeneralNot later than 180 days after the date of the enactment of this Act, the Attorney General shall enter into an agreement with the National Academies under which the National Academies shall conduct a study to—
 (1)develop guidelines, best practices, and examples consistent with the criteria in subsection (b) to aid States in drawing congressional district maps; and
 (2)define metrics and limitations to such metrics for geographic contiguity, compactness, and maintaining partisan symmetry.
				(b)Map Criteria
 (1)Primary CriteriaThe guidelines, best practices, and examples developed under subsection (a) shall— (A)comply with the Constitution of the United States, including the requirement of equal population;
 (B)comply with the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.); and (C)maintain geographic contiguity and compactness.
 (2)Secondary CriteriaTo the extent practicable, the guidelines, best practices, and examples developed under subsection (a) shall—
 (A)respect natural and existing political boundaries; (B)respect communities of interest; and
 (C)maintain partisan symmetry. (c)Completion of StudyThe Study required under subsection (a) shall be completed at the later of—
 (1)January 1, 2021; or (2)the date that is 1 year after the date of the agreement in subsection (a).
 (d)ReportAfter the completion of the study, the Attorney General shall submit to Congress and make publicly available the results of the study described in subsection (a).
 3.Authorization of AppropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act. 